Citation Nr: 0033210	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to permanency of a 100 percent disability 
rating currently in effect for Non-Hodgkin's Lymphoma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1967.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in June 1998, of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Huntington, West 
Virginia (hereinafter RO).

At his video hearing before the Board in October 2000, the 
veteran raised the issue of entitlement to a psychiatric 
disorder, secondary to Non-Hodgkin's Lymphoma.  This issue 
has not been developed for appellate review, and is 
therefore, referred to the RO for appropriate disposition.

In March 2000, the RO found that claims of entitlement to 
service connection for numbness of the hands and feet, 
diabetes, arthritis, hiatal hernia, gastroesophageal reflux, 
peripheral neuropathy, and swollen hands were not well 
grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, these issues 
are referred to the RO for revisitation under the Veterans 
Claims Assistance Act of 2000.

Finally, with respect to the claim of entitlement to service 
connection for diabetes mellitus, and not withstanding the 
absence a final implementing regulation to date, the RO's 
attention is nevertheless invited to the Acting Secretary's 
announcement of November 9, 2000, that type II diabetes 
mellitus was being added as a presumptive disorder to the 
list of diseases associated with exposure to herbicides in 
Vietnam.  


REMAND

As noted above, in November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran testified at his video hearing before the Board 
in October 2000, that he was in receipt of Social Security 
Administration (hereinafter SSA) benefits.  Since such 
records are pertinent to the veteran's claims on appeal, 
further development is required.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Additionally, although the 
Board notes that the RO has requested additional information 
from the veteran to obtain any additional service medical 
records available, these records are government records and 
fall under the heightened standard for such records under the 
Veterans Claims Assistance Act of 2000.  Therefore, 
additional efforts must be documented until such efforts are 
shown to be "futile."  See Pub. L. No. 106-475, § 3(a).   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides permanency of his 
Non-Hodgkin's Lymphoma, and a 
relationship between hearing loss and 
tinnitus and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO should provide the veteran 
with an additional NA Form 13055 to 
complete in order that he may provide 
specific information regarding treatment 
while in service for a "burst eardrum."  
The veteran is hereby reminded that the 
VA's duty to assist him is not a 
"one-way street;" the veteran also has 
an obligation to assist in the 
adjudication of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran is able to provide 
specific information as to this incident, 
the RO should document any additional 
development it undertakes in order to 
secure any additional service medical 
records from any source  All attempts to 
secure these records must be documented 
in the claims file, and any records 
received that are not already of record, 
should be associated therein.  If, after 
making reasonable efforts to obtain any 
additional service medical records, the 
RO is unable to secure the same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  The RO should contact the SSA and 
request a copy of all medical records 
reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  If, after making 
reasonable efforts to obtain the SSA 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
any hearing loss and tinnitus, if found.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether the veteran has hearing loss 
and/or tinnitus, and if so, whether it is 
at least as likely as not that the 
current hearing loss and/or tinnitus is 
related to the veteran's active military 
duty.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed. 

5.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent of his Non-Hodgkin's Lymphoma.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should comment whether it is at 
least as likely as not that the veteran's 
symptoms are reasonably certain to 
continue throughout his life, or whether 
the symptoms are long standing and 
actually totally incapacitating with only 
a remote probability of permanent 
improvement under treatment.  The age of 
the veteran may considered in determining 
permanence.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed. 

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that the notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus on the merits, 
and entitlement to permanency of a 100 
percent disability rating for Non-
Hodgkin's Lymphoma.  Thereafter, if any 
issue on appeal remains denied, a 
supplemental statement of the case, to 
include 38 C.F.R. § 3.340(b) (2000) and a 
discussion thereof, should be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

